Exhibit 10.1

RTI BIOLOGICS, INC.

2010 EQUITY INCENTIVE PLAN

1. Background. The purpose of the RTI Biologics, Inc. 2010 Equity Incentive Plan
(the “Plan”) is to facilitate the ability of RTI Biologics, Inc., a Delaware
corporation (the “Corporation”), and its Affiliates (as defined below) to
attract, motivate and retain key personnel through the use of equity-based
incentive compensation awards (“Awards”).

2. Certain Definitions. Under the Plan, except where the context otherwise
indicates, the following definitions shall apply:

(a) “Affiliate” shall mean any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Corporation
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity.

(b) “Board” shall mean the Board of Directors of the Corporation.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Common Stock” shall mean shares of the Corporation’s common stock, par
value of $.001 per share.

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(f) “Fair Market Value” of a share of Common Stock, as of any date, shall mean,
unless otherwise required by the Code or determined by the Committee:

(i) the last reported sale price of the Common Stock on the Nasdaq National
Market or, if no such reported sale takes place on any such day, the average of
the closing bid and asked prices, or

(ii) if such Common Stock shall then be listed on a national securities
exchange, the last reported sale price or, if no such reported sale takes place
on any such day, the average of the closing bid and asked prices on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading, or

(iii) if such Common Stock shall not be quoted on such National Market nor
listed or admitted to trading on a national securities exchange, then the
average of the closing bid and asked prices, as reported by The Wall Street
Journal for the over-the-counter market, or

(iv) if none of the foregoing is applicable, then the Fair Market Value of a
share of Common Stock shall be determined in good faith by the Committee (as
defined below) in its discretion.

(g) “Grant Agreement” shall mean a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and shall incorporate the
terms of the Plan.

(h) “Performance-Based Exemption” shall mean the qualified performance-based
compensation exemption from the deduction limitation provisions of
Section 162(m) of the Code.

(i) “Securities Act” shall mean the Securities Act of 1933, as amended.

3. Administration.

(a) Committee. The Plan shall be administered by the Board or a committee (the
“Committee”) comprised of at least two members of the Board, each of whom shall
qualify as an “outside director” within the meaning of Section 162(m) or the
Code and as a “non-employee director” within the meaning of Rule 16b-3(b)(3)
under the Exchange Act. If for any reason the Committee does not satisfy the
requirements of the preceding sentence, such non-compliance shall not affect the
validity of the awards, interpretations or other actions of the Committee. The
members of the Committee shall be appointed by and serve at the pleasure of the
Board.



--------------------------------------------------------------------------------

(b) Responsibility and Authority of Committee. Subject to the provisions of the
Plan, the Committee, acting in its discretion, shall have responsibility and
full power and authority to (1) select the persons to whom Awards shall be made,
(2) prescribe the terms and conditions of each Award and make amendments
thereto, (3) construe, interpret and apply the provisions of the Plan and of any
Grant Agreement, and (4) make any and all determinations and take any and all
other actions as it deems necessary or desirable in order to carry out the terms
of the Plan. In exercising its responsibilities under the Plan, the Committee
may obtain at the Corporation’s expense such advice, guidance and other
assistance from outside compensation consultants and other professional advisers
as it deems appropriate.

(c) Delegation of Authority. Subject to the requirements of applicable law, the
Committee may delegate to any person or group or subcommittee of persons (who
may, but need not be, members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate.

(d) Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decisions of the Committee as to any disputed question arising in
connection with the Plan and any Award made under the Plan, including questions
of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan.

(e) Indemnification. The Corporation shall indemnify and hold harmless each
member of the Committee (or person, group or subcommittee appointed by the
Committee) and any employee or director of the Corporation or of an Affiliate to
whom any duty or power relating to the administration or interpretation of the
Plan is delegated from and against any loss, cost, liability (including any sum
paid in settlement of a claim with the approval of the Board), damage and
expense (including legal and other expenses incident thereto) arising out of or
incurred in connection with the Plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.

4. Limitations on Awards Under the Plan.

(a) Aggregate Share Limitation. The number of shares of Common Stock that may be
issued under the Plan may not exceed 5,000,000. Subject to applicable law,
shares are not considered issued for this purpose if such shares are (1) covered
by the unexercised portion of an option that terminates, expires, is canceled or
is settled in cash, (2) repurchased by the Corporation or forfeited by the
recipient of an Award, (3) subject to an Award that is forfeited, canceled,
terminated or settled in cash, or (4) withheld or surrendered as payment of the
exercise or purchase price under an Award or the tax withholding obligations
associated with the exercise, vesting or settlement of an Award.

(b) Annual Individual Award Limitations. The maximum number of shares of Common
Stock covered by options and stock appreciation rights (“SARs”) granted to an
employee in a calendar year is 500,000. The maximum number of shares that may be
earned by an employee with respect to any calendar year pursuant to Awards under
Section 9 (that are intended to qualify for the Performance-Based Exemption),
other than options and SARs, is 100,000. Any unused portion of the annual
limitation on such performance-based Awards that may be earned by an employee
may be carried forward on a cumulative basis.

(c) Special Rules. For purposes of applying the limitations of Section 4(b),
(1) an employee’s Award is “earned” upon satisfaction of the applicable
performance condition(s), without regard to whether settlement of the Award is
deferred or remains subject to a continuing service or other non-performance
based condition, and (2) an employee’s annual performance limit is “used” at the
time of grant of the Award, without regard to whether the Award is subsequently
earned.

5. Eligibility. The Corporation may grant Awards under the Plan to any present
or future directors, officers, other employees and other key personnel
(including, consultants) of the Corporation or an Affiliate.

 

2



--------------------------------------------------------------------------------

6. Stock Option Awards.

(a) General. Stock options granted under the Plan shall have such vesting and
other terms and conditions as the Committee, acting in its discretion in
accordance with the Plan, may determine. The Committee may impose restrictions
on shares acquired upon, and/or make or impose such other arrangements or
conditions as it deems appropriate for the deferral of income attributable to,
the exercise of options granted under the Plan.

(b) Minimum Exercise Price. The exercise price per share of Common Stock covered
by an option may not be less than 100% of the Fair Market Value of a share of
Common Stock on the date the option is granted (110% in the case of “incentive
stock options” (within the meaning of Section 422 of the Code) granted to an
employee who is a 10% stockholder within the meaning of Section 422(b)(6) of the
Code).

(c) Limitation on Repricing of Options. Unless and except to the extent
otherwise approved by the stockholders of the Corporation, the “repricing” of
options granted under the Plan shall not be permitted. For this purpose,
“repricing” means: (1) amending the terms of an option after it is granted to
lower its exercise price, (2) any other action that is treated as a repricing
under generally accepted accounting principles, and (3) canceling an option at a
time when its exercise price is equal to or greater than the fair market value
of the underlying shares, in exchange for another option, restricted stock or
other equity; provided, however, that a cancellation, exchange or other
modification to an option that occurs in connection with a merger, acquisition,
spin-off or other corporate transaction, including under Section 10 (relating to
capital and other corporate changes) shall not be deemed a repricing. A
cancellation and exchange described in clause (3) of the preceding sentence
shall be considered a repricing regardless of whether the option, restricted
stock or other equity is delivered simultaneously with the cancellation,
regardless of whether it is treated as a repricing under generally accepted
accounting principles, and regardless of whether it is voluntary on the part of
the optionee.

(d) Maximum Duration. Unless sooner terminated in accordance with its terms, an
option shall automatically expire on the tenth anniversary of the date it is
granted (the fifth anniversary of the date it is granted in the case of an
“incentive stock option” granted to an employee who is a 10% stockholder).

(e) Effect of Termination of Employment or Other Service. At the time an option
is granted or, if no rights of the optionee are thereby reduced, thereafter, the
Committee may establish such exercisability and other conditions applicable to
the option following the termination of the optionee’s employment or other
service with the Corporation and its Affiliates as the Committee deems
appropriate. Notwithstanding the foregoing, no extension of exercisability or
other modification of an option or SAR is permitted if and to the extent such
extension or other modification would cause the option or SAR to be subject to
Section 409A of the Code.

(f) Nontransferability. No option shall be assignable or transferable except
upon the optionee’s death to a beneficiary designated by the optionee in a
manner prescribed or approved for this purpose by the Committee, or if there is
no designated beneficiary or if no designated beneficiary shall survive the
optionee, pursuant to the optionee’s will or by the laws of descent and
distribution. During an optionee’s lifetime, options may be exercised only by
the optionee or the optionee’s guardian or legal representative. Notwithstanding
the foregoing, the Committee may permit the inter vivos transfer of an
optionee’s options (other than options designated as “incentive stock options”)
by gift to any “family member” on such terms and conditions as the Committee
deems appropriate. For this purpose, a “family member” includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the optionee’s household (other than a tenant
or employee), a trust in which such persons have a majority of the beneficial
interest, a foundation in which the management of assets is controlled by such
persons (or the optionee), and any other entity in which a majority of voting
interests are owned by such persons (or the optionee).

(g) Manner of Exercise. An outstanding and exercisable option may be exercised
by transmitting to the Secretary of the Corporation (or other person designated
for this purpose by the Committee) a written notice

 

3



--------------------------------------------------------------------------------

identifying the option that is being exercised and specifying the number of
shares to be purchased pursuant to that option, together with payment of the
exercise price, and by satisfying the applicable tax withholding obligations
pursuant to Section 11. The Committee, acting in its sole discretion, may permit
the exercise price to be paid in whole or in part in cash or by check, by means
of a cashless exercise procedure to the extent permitted by law, in the form of
unrestricted shares of Common Stock (to the extent of the fair market value
thereof) if the surrender or withholding of such shares does not result in the
recognition of additional accounting expense by the Corporation or, subject to
applicable law, by any other form of consideration deemed appropriate. In
addition, the Committee may permit optionees to elect to defer the delivery of
shares representing the profit upon exercise of an option, subject to such
terms, conditions and restrictions as the Committee may specify.

(h) Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an option until payment of the exercise price and the
applicable tax withholding obligations have been satisfied or provided for to
the satisfaction of the Corporation.

7. Stock Awards. The Committee may grant stock Awards upon such terms and
conditions as the Committee, acting in its discretion in accordance with the
Plan, may determine. A stock Award may take the form of the issuance and
transfer to the recipient of shares of Common Stock or a grant of stock units
representing a right to receive shares of Common Stock in the future and, in
either case, may be subject to designated vesting conditions and transfer
restrictions.

(a) Minimum Purchase Price. The purchase price payable for shares of Common
Stock transferred pursuant to a stock Award must be at least equal to their par
value, unless other lawful consideration is received by the Corporation for the
issuance of the shares or treasury shares are delivered in connection with the
Award.

(b) Stock Certificates for Non-Vested Stock. Shares of Common Stock issued
pursuant to a non-vested stock Award may be evidenced by book entries on the
Corporation’s stock transfer records pending satisfaction of the applicable
vesting conditions. If a stock certificate for shares is issued before the stock
Award vests, the certificate shall bear an appropriate legend to reflect the
nature of the conditions and restrictions applicable to the shares, and the
Corporation may require that any or all such stock certificates be held in
custody by the Corporation until the applicable conditions are satisfied and
other restrictions lapse. The Committee may establish such other conditions as
it deems appropriate in connection with the issuance of certificates for shares
issued pursuant to non-vested stock Awards, including, without limitation, a
requirement that the recipient deliver a duly signed stock power, endorsed in
blank, for the shares covered by the Award.

(c) Stock Certificates for Vested Stock. The recipient of a stock Award that is
or becomes vested shall thereupon be entitled to receive a certificate, free and
clear of conditions and restrictions (except as may be imposed in order to
comply with applicable law), for the vested shares covered by the Award,
subject, however, to the payment or satisfaction of withholding tax obligations
in accordance with Section 11. The delivery of vested shares covered by an Award
of stock units may be deferred if and to the extent provided by the terms of the
Award or directed by the Committee; provided that any such deferral complies
with the distribution and election timing requirements of Section 409A of the
Code.

(d) Rights as a Stockholder. Unless otherwise determined by the Committee,
(1) the recipient of a stock Award shall be entitled to receive dividend
payments (or, in the case of an Award of stock units, dividend equivalent
payments) on or with respect to the shares that remain covered by the Award
(which the Committee may specify are payable on a deferred basis and are
forfeitable to the same extent as the underlying Award), (2) the recipient of a
non-vested stock Award may exercise voting rights if and to the extent that
shares of Common Stock have been issued to the recipient pursuant to the Award,
and (3) the recipient shall have no other rights as a stockholder with respect
to such shares unless and until the shares are issued to the recipient free of
all conditions and restrictions under the Plan.

(e) Nontransferability. With respect to any stock Award, unless and until all
applicable vesting conditions, if any, are satisfied and vested shares are
issued, neither the stock Award nor any shares of

 

4



--------------------------------------------------------------------------------

Common Stock issued pursuant to the Award may be sold, assigned, transferred,
disposed of, pledged or otherwise hypothecated other than to the Corporation in
accordance with the terms of the Award or the Plan. Any attempt to do any of the
foregoing before such time shall be null and void and, unless the Committee
determines otherwise, shall result in the immediate forfeiture of the shares or
the Award, as the case may be.

(f) Termination of Service Before Vesting; Forfeiture. Unless the Committee
determines otherwise at or after the time of the grant, a non-vested stock Award
shall be forfeited upon the recipient’s termination of employment or other
service with the Corporation and its Affiliates. If a non-vested stock Award is
forfeited, any certificate representing shares subject to such Award shall be
canceled on the books of the Corporation and the recipient shall be entitled to
receive from the Corporation an amount equal to the purchase price, if any, paid
for such shares. If an Award of stock units is forfeited, the recipient shall
have no further right to receive the shares of Common Stock represented by such
units.

8. Other Equity-Based Awards. The Committee may grant SARs, dividend equivalent
payment rights, phantom shares, bonus shares and other forms of equity-based
Awards to eligible persons, subject to such terms and conditions as it may
establish. Awards made pursuant to this Section may entail the transfer of
shares of Common Stock to an Award recipient or the payment in cash or otherwise
of amounts based on the value of shares of Common Stock and may include, without
limitation, Awards designed to comply with or take advantage of applicable tax
and/or other laws. Shares of Common Stock covered by an Award made under this
Section shall be deemed to have been issued under the Plan for the purpose of
applying the aggregate share limitation of Section 4(a) if and when such shares
or the Award to which such shares relate shall become vested. An SAR constitutes
a conditional right of the recipient to receive, in cash or shares of equivalent
value (as determined by the Committee, in its sole discretion), an amount equal
to the fair market value of a share at an exercise or designated settlement date
minus a specified base price, which shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date the SAR is granted.

9. Performance-Based Awards.

(a) General. The Committee may condition the grant, exercise, vesting or
settlement of Awards on the achievement of specified performance goals. The
provisions of this Section shall apply to a performance-based Award that is
intended to qualify for the Performance-Based Exemption (other than an option or
an SAR). Any performance-based Award that is not intended to qualify for the
Performance-Based Exemption may, but shall not be required, to satisfy the terms
and conditions of this Section. The performance period during which achievement
of such performance goals may be measured may be any period specified by the
Committee.

(b) Objective Performance Goals. A performance goal established in connection
with an Award covered by this Section must be (1) objective, so that a third
party having knowledge of the relevant facts could determine whether the goal is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date when fulfillment is
substantially uncertain not later than 90 days after the commencement of the
performance period and in any event before completion of 25% of the performance
period, and (3) based on any one or more of the following business criteria
applied to an individual, a subsidiary, a business unit or division, or the
Corporation and any one or more of its subsidiaries or Affiliates as a group,
all as determined by the Committee:

(i) total revenue or any key component thereof;

(ii) operating income, pre-tax or after-tax income from continuing operations,
EBITA, EBITDA or net income;

(iii) cash flow (including, without limitation, free cash flow, cash flow return
on investment (discounted or otherwise), net cash provided by operations or cash
flow in excess of cost of capital);

(iv) earnings per share or earnings per share from continuing operations (basic
or diluted);

(v) return on capital employed, return on invested capital, return on assets or
net assets;

(vi) after-tax return on stockholders’ equity;

 

5



--------------------------------------------------------------------------------

(vii) economic value created;

(viii) operating margins or operating expenses;

(ix) value of the Common Stock or total return to stockholders;

(x) value of an investment in the Common Stock assuming the reinvestment of
dividends;

(xi) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration goals, business expansion goals,
implementation of efficiencies or cost savings, cost targets, employee
satisfaction, management of employment practices and employee benefits, or
supervision of litigation or information technology goals, or goals relating to
acquisitions or divestitures of subsidiaries, Affiliates or joint ventures;
and/or

(xii) a combination of any or all of the foregoing criteria.

The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. If and to the extent permitted under Section 162(m) of the Code, the
Committee may provide for the adjustment of such performance goals to reflect
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period.

(c) Calculation of Performance-Based Award. At the expiration of the applicable
performance period, the Committee shall determine the extent to which the
performance goals established pursuant to this Section are achieved and the
extent to which each performance-based Award has been earned. The Committee may
not exercise its discretion to enhance the value of an Award that is subject to
performance-based conditions imposed under this Section.

10. Capital Changes, Reorganization, Sale.

(a) Adjustments Upon Changes in Capitalization. The aggregate number and class
of shares issuable under the Plan, the maximum number and class of shares with
respect to which options, SARs or other Awards may be granted to or earned by
any employee in any calendar year, the number and class of shares and the
exercise price per share covered by each outstanding option, the number and
class of shares and the base price per share covered by each outstanding SAR,
and the number and class of shares covered by each outstanding stock unit or
other Award, and any per-share base or purchase price or target market price
included in the terms of any such Award, and related terms shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a split-up or
consolidation of shares or any like capital adjustment, or the payment of any
stock dividend, and/or to reflect a change in the character or class of shares
covered by the Plan arising from a readjustment or recapitalization of the
Corporation’s capital stock.

(b) Cash, Stock or Other Property for Stock. Except as otherwise provided in
this Section, in the event of an Exchange Transaction (as defined below), all
optionees shall be permitted to exercise their outstanding options in whole or
in part (whether or not otherwise exercisable) immediately prior to such
Exchange Transaction, and any outstanding options which are not exercised before
the Exchange Transaction shall thereupon terminate. Notwithstanding the
preceding sentence, if, as part of an Exchange Transaction, the stockholders of
the Corporation receive capital stock of another corporation (“Exchange Stock”)
in exchange for their shares of Common Stock (whether or not such Exchange Stock
is the sole consideration), and if the Board, in its sole discretion, so
directs, then all outstanding options shall be converted into options to
purchase shares of Exchange Stock. The amount and price of converted options
shall be determined by adjusting the amount and price of the options granted
hereunder on the same basis as the determination of the number of shares of
Exchange Stock the holders of Common Stock shall receive in the Exchange
Transaction and, unless the Board determines otherwise, the vesting conditions
with respect to the converted

 

6



--------------------------------------------------------------------------------

options shall be substantially the same as the vesting conditions set forth in
the original Grant Agreement. The Board, acting in its discretion, may
accelerate vesting of non-vested stock Awards and other Awards, provide for cash
settlement and/or make such other adjustments to the terms of any outstanding
Award as it deems appropriate in the context of an Exchange Transaction.

(c) Definition of Exchange Transaction. For purposes hereof, the term “Exchange
Transaction” means a merger (other than a merger of the Corporation in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Corporation or any other
similar transaction or event so designated by the Board in its sole discretion,
as a result of which the stockholders of the Corporation receive cash, stock or
other property in exchange for or in connection with their shares of Common
Stock.

(d) Fractional Shares. In the event of any adjustment in the number of shares
covered by any Award pursuant to the provisions hereof, any fractional shares
resulting from such adjustment shall be disregarded, and each such Award shall
cover only the number of full shares resulting from the adjustment.

(e) Determination Final. All adjustments under this Section shall be made by the
Committee, and its determination as to what adjustments shall be made, and the
extent thereof, shall be final, binding and conclusive.

11. Tax Withholding. As a condition to the exercise of any Award or the delivery
of any shares of Common Stock pursuant to any Award or the lapse of restrictions
on any Award, or in connection with any other event that gives rise to a federal
or other governmental tax withholding obligation on the part of the Corporation
or an Affiliate relating to an Award (including, without limitation, an income
tax deferral arrangement pursuant to which employment tax is payable currently),
the Corporation and/or the Affiliate may (a) deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to an Award recipient
whether or not pursuant to the Plan or (b) require the recipient to remit cash
(through payroll deduction or otherwise), in each case in an amount sufficient
in the opinion of the Corporation to satisfy such withholding obligation. If the
event giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, at the sole discretion of the Committee, the recipient may
satisfy the withholding obligation described under this Section by electing to
have the Corporation withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a fair market value
equal to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules); provided,
however, that no shares may be withheld if and to the extent that such
withholding would result in the recognition of additional accounting expense by
the Corporation.

12. Amendment and Termination. The Board may amend or terminate the Plan,
provided, however, that no such action may have an adverse effect on a holder’s
rights under an outstanding Award without the holder’s written consent. Any
amendment that would increase the aggregate number of shares of Common Stock
issuable under the Plan or the maximum number of shares with respect to which
options, SARs or other Awards may be granted to any employee in any calendar
year, or that would modify the class of persons eligible to receive Awards shall
be subject to the approval of the Corporation’s stockholders. The Committee may
amend the terms of any Grant Agreement or Award made hereunder at any time and
from time to time, provided, however, that any amendment which would have an
adverse effect on a holder’s rights under an outstanding Award may not be made
without the holder’s written consent.

13. General Provisions.

(a) Shares Issued Under Plan. Shares of Common Stock available for issuance
under the Plan may be authorized and unissued, held by the Corporation in its
treasury or otherwise acquired for purposes of the Plan. No fractional shares of
Common Stock shall be issued under the Plan.

 

7



--------------------------------------------------------------------------------

(b) Compliance with Law. The Corporation shall not be obligated to issue or
deliver shares of Common Stock pursuant to the Plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act, the Exchange Act and the requirements of any
stock exchange or market upon which the Common Stock may then be listed, and
shall be further subject to the approval of counsel for the Corporation with
respect to such compliance.

(c) Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Corporation may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Corporation may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions.

(d) No Employment or other Rights. Nothing contained in the Plan or in any Grant
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other service with the Corporation
or an Affiliate or interfere in any way with the right of the Corporation and
its Affiliates at any time to terminate such employment or other service or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other service.

(e) Decisions and Determinations Final. All decisions and determinations made by
the Board pursuant to the provisions hereof and, except to the extent rights or
powers under the Plan are reserved specifically to the discretion of the Board,
all decisions and determinations of the Committee, shall be final, binding and
conclusive on all persons.

(f) Nonexclusivity of the Plan. No provision of the Plan, and neither its
adoption by the Board or submission to the stockholders for approval, shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and Awards which do not
qualify as “performance-based compensation” under Section 162(m) of the Code.

14. Governing Law. All rights and obligations under the Plan and each Grant
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its principles of conflict of laws.

15. Term of the Plan. The Plan shall become effective on the date it is approved
by the Corporation’s stockholders (the “Effective Date”). Unless sooner
terminated by the Board, the Plan shall terminate on tenth anniversary of the
Effective Date. The rights of any person with respect to an Award made under the
Plan that is outstanding at the time of the termination of the Plan shall not be
affected solely by reason of the termination of the Plan and shall continue in
accordance with the terms of the Award and of the Plan, as each is then in
effect or is thereafter amended.

 

8